Title: Samuel J. Winston to James Madison, 12 August 1829
From: Winston, Samuel J.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                12 August 1829
                            
                        
                         
                        I understand that you have been elected a Member of the Virginia Convention which is to meet in October next.
                            I take the liberty to inform you that I am a Candidate for the Office of Sergeant at Arms to that body I am Very
                            Respectfully
                        
                        
                            
                                Samuel J Winston
                            
                        
                    